Title: To Alexander Hamilton from Tench Coxe, [13 February 1795]
From: Coxe, Tench
To: Hamilton, Alexander


Mr. Coxe presents his comps. to Col. Hamilton with a Statement of the Account for Lands in the case of Church, Coxe & Steedman—and in the Case of Church, Coxe, Ball, Smith &ca. The others are drawing out. These being ready are sent to give time for inspection. He has repeated his request for an Adjustment before monday in a letter to Wheelen Miller & Co.
Feby. 13th. 1795

Alexander Hamilton Esqr.Atty. for J. B. Church

